Title: To Thomas Jefferson from Caesar Augustus Rodney, 31 October 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir 
                     
                     Wilmington October 31. 1808.
                  
                  The mail of saturday brought me judge Johnson’s apology for his opinion which you were so good as to inclose me. This morning I received your favor of the 28th. inst: containing the letters from Mr. Bibb. The fee charged is much more than we expected. When I was last at Washington we made an estimate of the debts due from the fund so far as we could ascertain them. In this we calculated Mr. Bibb’s fee at Two–hundred dollars. C. J. Marshall however has established so high a rate that I presume we must conform to it in this instance. I enclose a check on the Bank of the United States for One thousand dollars payable to Order leaving a blank to be filled up with the name of the person who may be in possession of Mr. Bibb’s draft. You will perceive at once that when Governor William’s draft comes on, to whom I have given notice as I did to the rest, & from the uncertainty of the mail to the Westward I sent a duplicate, there will be a deficiency. This however can be supplied when I have the pleasure of seeing you at Washington which I contemplate in the course of next week or sooner if necessary. As things remain in Europe in statu quo & neither of the Belligerents seem disposed to yield, our course is a plain one. We have withstood the shock of all that slander & all that malice could invent. The Republicans have been victorious & the Presidential election will complete their triumph & Silence clamour. The British administration if it deserves the name, have been playing electioneering tricks with this country to influence the choice of a chief magistrate. To palm upon a free people, some chosen minion of a corrupt goverment, or some apostate from the principles of the revolution. They will be woefully disappointed. The tone & the insolence of Canning will be moderated and the ministry may perhaps return to their senses.
                  It is very evident that judge Johnson has taken serious offence at the publication of the examination of his opinion. He seems to forget that all his proceedings have gone abroad & were published in every state in the Union. It would seem but fair, that the bane & the antidote should circulate together. He has enlisted freely under the banner of the judiciary & stands forth the champion of all the high church doctrines so fashionable on the bench. I cannot but lament the state of my profession. There was a period, and a proud period it was, when they acted a patriotic part. Now they are, in general, for destroying the fair fabrick which the profession contributed so much to erect. The judicial power if permitted will swallow up all the rest. They will become omnipotent. No other administration than yours could progress under such circumstances. It is high time for the people to apply some remedy to the disease. You can scarcely elevate a man to a seat in a court of justice, before he catches the leprosy of the bench. I had understood that judge Johnson last winter in consequence of your remarks in the message, relative to the Circuit Court of Virginia, has made a question with the bench, whether the judges should wait on the President. Judge Washington gave the casting vote in favor of so doing. I could not credit it at the time, but I now expect the report was correct. He breathes throughout a spirit of hostility to the present Executive, & has perhaps some veiw as to the elections of a future, from the period at which he has published. His peice may be easily assailed, for it is extremely vulnerable. Shall I enter the lists with him in a temperate reveiw of his observations? Shall I defend in my individual capacity an opinion given in my official character? The case really does not require it, & the excuse might be deemed incorrect.
                  I return you Mr. Mouesans’s memorial & enclose Mr. Stephen’s report thereon.
                   Our Supreme court commences at New Castle tomorrow and will last about ten days. But for this, I should have set off to day. 
                  Yours most Sincerly & Affectionately
                  
                     C. A. Rodney 
                     
                  
                  
                     P.S. I transmit the last letter received from my father. It contains the opinions of  old whig relative to our foreign affairs.
                  
               